Name: COMMISSION REGULATION (EC) No 1661/96 of 19 August 1996 correcting Regulations (EC) No 1497/96 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  plant product
 Date Published: nan

 20. 8 . 96 EN Official Journal of the European Communities No L 210/21 COMMISSION REGULATION (EC) No 1661/96 of 19 August 1996 correcting Regulations (EC) No 1497/96 establishing the standard import values for determining the entry price of certain fruit and vegetables for a product for a given origin, the average of standard import values in force for that product are to apply; whereas, as a result, that average should be recalculated if one of the component standard import values is corrected; Whereas application of the corrected standard import value must be requested by the party concerned so that he is not placed at a disadvantage, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Commission Regulations (EC) No 1487/96 (% establishes a standard import value for determining the entry price of lemons, table grapes, apples, pears, cherries and plums originating in certain third countries; Whereas an error has been discovered in the Annex to this Regulation; whereas the Regulation in question should therefore be corrected; Whereas Article 4 (3) of Regulation (EC) No 3223/94 provides that, where no standard import value is in force HAS ADOPTED THIS REGULATION: Article 1 The standard import values applicable to lemons, table grapes, apples, pears, cherries and plums originating in certain third countries listed in the Annex to Regulation (EC) No 1487/96 are hereby replaced by the standard import values listed in the table in the Annex. Article 2 This Regulation shall enter into force on 20 August 1996 . At the request of the party concerned, Article 1 shall apply from 27 to 29 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1996 . For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (+) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 188 , 27. 7. 1996, p . 35. No L 210/22 EN Official Journal of the European Communities 20 . 8 . 96 ANNEX (ECU/100 kg) Regulation CN code Country code (') Standard importvalue (EC) No 1487/96 0805 30 30 388 71,4 524 64,7 528 62,8 999 75,3 0806 10 40 400 157,1 600 175,1 999 143,6 0808 10 71 , 0808 10 73, 0808 10 79 388 96,4 400 80,2 512 92,4 804 93,6 999 95,8 0808 20 51 388 83,3 512 81,5 l 999 94,0 0809 20 59 052 197,0 400 178,6 999 135,6 0809 40 30 624 209,4 999 102,3 (') Country nomenclature laid down in Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). The code '999 ' represents 'other origins '.